

117 SRES 78 ATS: Notifying the President of the United States of the election of the Secretary of the Senate.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 78IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONNotifying the President of the United States of the election of the Secretary of the Senate.That the President of the United States be notified of the election of the Honorable Sonceria Ann Berry as Secretary of the Senate.